Allowable Subject Matter
Claims 1-14 and 16-18 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Nagakusa discloses a gauge assembly for a motor vehicle (paragraph [0001] describes the invention to regard a vehicle meter) comprising: 
a light guide pointer supported for rotation about an axis of rotation (Figure 4A reference movable light guide 35 and arc center O described in paragraph [0018] to rotate the movable light guide 35 about arc center O (such as shown in figures 3A and 3B).), the light guide pointer having a first end disposed over the axis of rotation (figure 4A reference second end 32a disposed over arc center O and described in paragraph [0018] to be driven by a motor about arc center O) and a second end disposed a distance away from the axis of rotation (figure 4A reference fan shaped light introducing part 32 such that the end opposite to 32a is referenced as irradiation surface 32 depicted to be disposed a distance away from the axis of rotation), the second end being wider than the first end (figure 4A reference fan shape part 32 such that end 31 is wider than end 32a) [ ]; 
a plurality of indicia disposed about the axis of rotation (Figures 3A-3B and 4A reference bar display section 8 and 40 respectively described in paragraphs [0010] and [0019] as segmented transparent sheets shielded from each other on a common dial. Please note indicia is defined as signs, indications, or distinguishing marks. In this case, Nagakusa’s segmented individual transparent sheet grid provides a plurality of distinguishing marks which may be illuminated as depicted in figure 3B.), the plurality of indicia configured to be selectively illuminated by the light guide pointer (Figures 3A-3B described in paragraph [0016] examples the gauge utilized as the tachometer 4 (of the plurality of gauges 3, 4, and 6 depicted in figure 2A) to selectively illuminate the segments by the movable light guide 10 (figure 4A comprises the alternative embodiment of utilizing a fan shaped light introducing part 32 with movable light guide body 35)), wherein the second end of the light guide pointer is configured to be selectively rotated adjacent to each indicium of the plurality of indicia and to illuminate each indicium when the second end of the light guide pointer is disposed adjacent to each indicium (Figure 4A and paragraph [0018] describes to move the movable light guide 35 over segments in a step by step fashion. Paragraph [0016] describes the selective illumination of segments 8 in correspondence to rotation of the movable light guide.).  
Applicant’s remarks filed 2/28/2022 are found persuasive in regards to claim 1 that Nagakusa does not specifically disclose a groove as claimed.
Regarding independent claim 18, Nagakusa discloses a pointer for an instrument cluster assembly of a motor vehicle (paragraph [0001] describes the invention to regard a vehicle meter, figure 4A reference pointer fan shaped light introducing part 32), the pointer comprising: 
a body portion formed of a light conducting material, the body portion configured to receive rays from a light source and conduct the rays through the body portion (paragraph [0018] describes the base end portion 32 back surface to transmit received light from the LEDs 33 and be guided by the movable light guide body 35 towards the light irradiation surface 31), the body portion having an inner end and an outer end (figure 4A reference fan shaped light introducing part 32 such that the end opposite to 32a is referenced as irradiation surface 32 depicted to be disposed a distance away from the axis of rotation), the outer end being wider than the inner end (figure 4A reference fan shape part 32 such that end 31 is wider than end 32a), the body portion having a fan shape (figure 4A describes the movable light guide 35 to be comprised of a fan shape 32); and [ ].  
Applicant’s remarks filed 2/28/2022 are found persuasive in regards to claim 18 that Nagakusa does not specifically disclose opaque material disposed on the body portion, the opaque material defining a plurality of indicia on the pointer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622